DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3-9 are objected to because of the following informalities:  The instant claims have numerous lack of antecedent basis issues in the claims.  Examiner has attempted to point out each of the issues in need of correction below but asserts applicant should carefully review the claims to ensure no antecedent basis issue was missed.  
The following terms lack antecedent basis: 
Claim 1:
	“the air in channel” should be “an air in channel”
	“the internal pressure difference” should be “an internal pressure difference”
	“the gaseous water” should be “a gaseous water”
Claim 3: 
	“the generated cold wind” should be “a generated cold wind”
Claim 4:
	“suction operations” should be “a suction operation”
Claim 5:
	“the at least one end of each of the heat exchange components” should be “at least one end of the heat exchange components”
	“the inner lateral surface” should be “an inner lateral surface”

	“gaseous water” should be “a gaseous water”
	“the two ends of each of the inner channels” should be “two ends of each of the inner channels”
	“the joint” should be “a joint”
Claim 6:
	“the two ends of each of the inner channels” should be “two ends of each of the inner channels”
	“the joint” should be “a joint”
	“the internal water flow” should be “an internal water flow”
Claim 7:
	“the two ends of the first board surface” should be “two ends of the board surface”
	“the extension length” should be “an extension length”
Claim 8: 
	“the two ends of the first board surface” should be “two ends of the board surface”
	“the  upside of the inner channel” should be “an upside of the inner channel”
	“the extension length of the fourth board surface” should be “an extension length of the fourth board surface”
Claim 9:
	“the two ends of the first board surface” should be “two ends of the board surface”
	“the extension length” should be “an extension length”


Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In re claim 1, the term "large number" is a relative term which renders the claim indefinite.  The term "large number" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes examiner will treat the term ‘large number’ as if it was worded “a plurality of.”
Further the claim discloses the use of a water inlet and an air inlet, however the claims are drawn to a condenser for a heat exchange system such that the working fluid (water) would change states between water and a water vapor.  As currently worded the device seems to claim a system that intakes air and outputs water.  Examiner believes applicant intends to claim the ‘air inlet’ within the heat exchange module to be a water vapor inlet which then condenses the water vapor to a liquid water (claimed later).
Further applicant uses the term ‘a cold wind source’ examiner believes based on the drawings and figures applicant is intending to claim an ambient cold air source (external to the condenser) located beside the low pressure area (which is used to cool the working fluid (water vapor which changes state to liquid water during condensing) to be the cooling air source to cause the working fluid to cool and 
Further the claim uses the term “openly installed” rendering it unclear what the scope of the “openly installed” is intended to encompass.  Specifically it’s unclear if the installation allows communication between an external environment the internal flow channels or if there is some other intent.  
Further applicant claims “an air inlet” related to the heat exchange module and then later claims the outer case includes an air inlet making it unclear if applicant is intending to claim the same air inlet.
For examination purposes examiner will interpret the language as if it states the air inlet is formed on the later claimed outer lid.  
Further applicant claims, “…the heat exchange module is configured with at least one channel…” It’s unclear if this is in addition to the inner channels or separate from them.  The claim also states, “…such that each of the channels allows each of the inner channels between the high pressure are and the low pressure area to mutually communicate…”  Examiner asserts this limitation is indefinite as applicant has up to this point claimed various channels and applicant is intending to claim “the at least one channel”  For examination purposes examiner will interpret the claim to state, “the heat exchange module is configured with at least one channel that runs through each of the inner channels located in both the low pressure are and the high pressure area to allow the inner channels of the high pressure area and the low pressure are to mutually communicate…”
The claim also states that the outer case is “internally configured”  it’s unclear what scope applicant intends the limitation to give, for examination purposes examiner will treat the language as if it states, “an outer case comprising an  chamber…”
Similarly examiner cannot determine applicants intended scope of “in fit.”  For examination purposes examiner will interpret the “in fit” to mean “sized and shaped to cover the chamber”

The claim further states “by means of such” which appears to be an open ended unfinished limitation making the scope impossible to determine.  Examiner will not treat those limitations further and treat the claim as if the words “by means of such” is not present.
The term "significantly" in the claim is a relative term which renders the claim indefinite.  The term "significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purpose examiner will not treat the term “significantly” on its merits.
The claim further claims both an internal pressure difference and then later claims “the pressure difference.” It’s unclear if these are intended to be the same pressure difference or the same pressure difference.  Examiner assumes the later.

In re claim 3, applicant states that the cold wind source can be replaced with a cold wind generator.  Applicant is claiming a dependent claim which no longer requires all the specifics of the parent claim rending the scope indefinite.  For examination purposes examiner will treat the claim as if it states, “…the cold wind source is a cold wind generator…”

In re claim 4, the claim includes a cold wind generator installed beside the high pressure area (opposite of the cold wind source), applicant then claims the cold wind is generated by the cold wind source.  It appears the cold wind should be generated by the cold wind generator by a suction produced by the down steam located cold wind generator (drawing ambient air past the exterior of the device).
Examiner will interpret the claim as if it states, “…the cold wind generator generates and draws a cold wind by suction of the cold wind source.”

Further applicant claims in claim 6 the terminology “a semi-open type.”  Examiner us unable to qualify the scope of this limitation within the specification of drawings and therefore is unable to determine what is or is not considered “a semi-open type.”  For examination purposes examiner will not treat “semi-open type” on its merits.
In re claims 7 8 and 9, applicant claims limitations related to the board surfaces.  Applicant claims the extension length (of respective components is the same/or shorter than that of the second board surface and third board surface.  Examiner notes that “that of” isn’t a positive recitation of “an extension length” of each of these board surfaces rendering the intended scope of the claim indefinite.  For examination purposes examiner assumes “That of” intends to claims extension lengths for each of the board surfaces.
Finally claims 8-10 disclose the term "the upside" which is a relative term which renders the claim indefinite.  The term "the upside" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically applicant has not determined any specific orientation of components one could install the device such that the “upside” is vertically oriented (i.e. a sideways mounting of the whole apparatus) or the “upside” could be located upside down (if mounted upside down) therefore applicant needs to define the orientations better to accurately define the scope of ‘the upside’ as that can change relative to the orientation of the entire apparatus.

Allowable Subject Matter
s 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #10,845,124 to Sugimura et al., U.S. PG-Pub 2020/0254845 to Miura et al., U.S. Patent #10,443,960 to Wan et al., U.S. PG-Pub 2015/0053378 to Numata et al., U.S. PG-Pub 2012/0210746 to Kadle et al., U.S. Patent #7,836,597 to Datta et al., U.S. PG-Pub 2009/0283247 to Aung et al., U.S. Patent #7,516,777 to Terakado et al., U.S. PG-Pub 2008/0164010 to Kang et al., and U.S. PG-Pub 2004/0075181 to Hara disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649